IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ELAINE KENO,                                : No. 151 MM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMONWEALTH OF PA, CHESTER                 :
COUNTY COMMON PLEAS COURT,                  :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Application for Leave to

Amend is GRANTED, and the Application for Extraordinary Relief is DENIED.

Petitioner’s request to seal the instant Miscellaneous Docket matter is DENIED.